Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 09/10/21. 
Claims 1, 3, 9, 11, 17 and 19 are amended
Claims 2, 10, and 18 are cancelled
No claims are added
Claims 1, 3-9, 11-17, and 19-20 are pending
In light of the amendments made by applicants to the dependency of claims 3 and 11, the previously made rejection under 112(d) has been withdrawn.

101 Rejections Withdrawn - 35 USC § 101
In light of the amendments made to previously presented claims, the amended Independent Claims 1, 9 and 17 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claims integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or 
	
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamou, Jean-Claude et al. (US 2005/0240592), further in view of Blassin; Eric A. et al. (US 2016/0162478) and Hunt et al. (US 2009/0018996).

As per claims 1, 9 and 17: 
Mamou shows:
A method for workflow analytics and visualization of assimilated supply chain and production management activities for an industrial process control and automation system, the method comprising ([0033], [0035], [0038], [0041]): 
An apparatus for workflow analytics and visualization of assimilated supply chain and production management for industrial process control and automation system, the apparatus comprising: at least one processing device configured to ([0033], [0035], [0038], [0041]):
Further, regarding the claim limitation:
“A non-transitory computer readable medium containing instructions that when executed cause at least one processing device to”
Even though Mamou shows many computer components, Mamou does not show “computer readable medium”. Blassin shows “computer readable medium” (at least in [1318], [1320], [1325]).
Reference Mamou and Reference Blassin are analogous prior art to the claimed invention because the references perform supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Blassin in the disclosure of Reference Mamou, in order to provide for a system that has feedback system, which does predictions (on available resources, their efficiency, and ability to output a certain quality, and the difficulty of the work), and adjustments (looking at effective efficiency and quality) and an incremental approach to meet the goals as taught by Reference Blassin (see at least in [0226]) so that the process of supply chain management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar supply chain management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mamou in view of Reference Blassin, the results of the combination were predictable (MPEP 2143 A).
Further, Mamou in view of Blassin shows:
obtaining information identifying transactions from multiple sources including information from external source systems, the transactions related to multiple functional domains of a supply chain (Mamou: [0042]-[0043]: distributed transactions management system that provides data integration across many different platforms) associated with at least one industrial process in an industrial process control and automation system (Mamou: in [0037]: shows automatic generation of data integration jobs, [0103]: automated matching, [0149]: an automatic data integration job generation module, [0208]-[0209]: shows automated and semi-automated processes, [0288]: shows automatic, customizable mapping machinery, automated service interface. All these claim limitations reads on “automation system”) the step of obtaining includes configuring a unified model based on a source system model for each of the external source systems and based on one or more equipment of the industrial control and automation system ([0037]-[0039]: shows industry specific data model and controls, [0344]-[0348]: shows automation, also see [0374]-[0375], [0446]-[0449]. Further, [0216]: shows external data sources, also see [0315], [0380]. Further, [0275]: shows a unified security model, [0387]: unified integration data model), regarding the claim limitation: “wherein the unified model is configured using a configuration tool by integrating the source system models of the external source systems and mapping of the one or more equipment with the unified model”
Reference Mamou shows “wherein the unified model …. by integrating the source system models of the external source systems and mapping of the one or more equipment with the unified model” in [0037]-[0039]: shows industry specific data model and controls, [0344]-[0348]: shows automation, also see [0374]-[0375], [0446]-[0449]. Further, [0216]: shows external data sources, also see [0315], [0380]. Further, [0275]: shows a unified security model, [0387]: unified integration data model. 
Further Mamou shows configuring tasks in [0066]-[0067], [0082], configuring routes for processes within the supply chain management system [0356], [0364]-[0366], enabling rapid integration into enterprise CMS applications [0771], [0776]-[0781]: shows custom integrations or customizations. 
Even though Mamou shows many computer components, Mamou does not show “computer readable medium”. Blassin shows “computer readable medium” (at least in [1318], [1320], [1325]).
Reference Mamou and Reference Blassin are analogous prior art to the claimed invention because the references perform supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Blassin in the disclosure of Reference Mamou, in order to provide for a system that has feedback system, which does predictions (on available resources, their efficiency, and ability to output a certain quality, and the difficulty of the work), and adjustments (looking at effective efficiency and quality) and an incremental approach to meet the goals as taught by Reference Blassin (see at least in [0226]) so that the process of supply chain management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar supply chain management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mamou in view of Reference Blassin, the results of the combination were predictable (MPEP 2143 A).
As such, Reference Mamou in combination with Reference Blassin show a computer readable medium that can be used to configure and integrate separate models into a unified model. Neither Mamou nor Blassin explicitly show “configured using a configuration tool” as is recited in the claim above. 
Reference Hunt shows “configured using a configuration tool” at least in [0147]: shows an analytic workbench 144 may be used as a graphical tool for model building, administration, and advanced analysis. In certain preferred embodiments the analytic workbench 144 may have integrated, interactive modules, such as for business modeling, administration, and analysis. [0330]: shows a total market integration facility… total market integration facility may extend the analytic platform's ability to integrate information across disparate retailer sources, such as a convenience store, a wholesaler, and a grocer. The total market integration facility integrates enterprise shipment and inventory data…The total market integration facility may enable automated data mapping and matching, a configurable attribute-based mapping and enrichment of data from multiple data sources using web based tools. The total market integration facility may comprise flexible deployment architecture which may support implementation in an analytic platform-hosted model, an on-site enterprise model, or various hybrid models.
Reference Mamou and Reference Hunt are analogous prior art to the claimed invention because the references perform data analysis and integration.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Hunt in the disclosure of Reference Mamou, in order to provide for a system that allows a scalable server that is capable of data integration, modeling and analysis. It may support multidimensional models and enable complex, interactive analysis of large datasets as taught by Reference Hunt (see at least in [0146]) so that the process of data analysis and integration can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar data analysis and integration field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Mamou in view of Reference Hunt, the results of the combination were predictable (MPEP 2143 A); 
storing the information in a data store according to the unified model, the unified model representing all of the multiple sources, wherein the data store includes a common relational database that consolidates the information from the multiple sources ([0037]: an industry-specific data model storage job, [0041]: data storage, [0045]: data storage and mining, [0198]-[200]); 
providing a common user interface for different functional users, the common user interface operated by a computing device and configured to display multiple views, reports and visualizations associated with the transactions (Mamou: [0307]: Business enterprises can benefit from real time data integration services, such as the RTI services described herein, in a wide variety of environments and for many purposes.  One example is in the area of operational reporting and analysis…… Any analysis or reporting task that can benefit from data from more than one source can similarly benefit from an RTI service that retrieves and integrates the data on the fly in real time in accordance with a well-defined data integration job); 
Regarding the claim limitation below:
“obtaining, according to a user input at the common user interface, one or more metrics and one or more analytics from the data store, the one or more metrics and the one or more analytics associated with the obtained information, includes viewing the metrics; and”
Based on applicants originally submitted specification (see [0040], [0044], [0049]-[0051], [0055]), it appears that in the specification, applicants are using the terms “metrics” and “analytics” interchangeably, so the differences between the two terms is unclear. As such, for the purposes of this office action, the “analytics” is understood as the data collected from the workflow analysis and the “metrics” is understood as the metric used from the workflow data to create a report. 
In light of this description, Mamou shows reporting “metrics” at least in [0420]: More generally, the database content analysis module 8000 may provide any quantitative or qualitative analysis of a database than can be expressed in program code, and may provide corresponding reports or metrics that may be used by other modules 6400 or designers to characterize and apply the database contents. [0451]: A company may have predetermined programs for salaries and pensions that may be applied to payroll calculations in a human resources department, or a company may maintain different hiring criteria for different departments, or a company may be required to report sales to a local government agency.
Mamou shows workflow “analytics” at least in [0433]: A statistical analysis module 9300 may also provide process metrics, such as determining the average time it takes to perform a certain data integration operation with a certain processor configuration. [0466]: A monitoring service 12500 may allow for the generation of specific events and metrics, such as counters, averages and sums, for monitoring purposes.
Regarding the claim limitations below:
“configuring using a customizable template operated by the computing device the common user interface to display, according to the user input, at least one visualization involving the one or more metrics and the one or more analytics in a requested unit of measure for a requested reporting interval, wherein configuring the common user interface to display the at least one visualization comprises:”
Based on applicants originally submitted specification (see [0040], [0044], [0049]-[0051], [0055]), it appears that in the specification, applicants are using the terms “metrics” and “analytics” interchangeably, so the differences between the two terms is unclear. As such, for the purposes of this office action, the “analytics” is understood as the data collected from the workflow analysis and the “metrics” is understood as the metric used from the workflow data to create a report. 
In light of the specification, Mamou shows the above limitation at least in [0256], Fig. 21: shows a graphical user interface 2102 whereby a data manager for a business enterprise may design a data integration job 1900.  In an embodiment, a graphical user interface 2102 may be presented to the user to facilitate setting up a data integration job.  The user interface may include a palate of tools 2106 including databases, transformation tools, targets, path identifiers, and other tools to be used by a user. [0257]: FIG. 22 shows another embodiment of a graphical user interface 2102 with which a data manager can design a data integration job 1900.  In an embodiment, a user may use the graphical user interface 2102 to select icons that represent data targets/sources, and to associate these icons with functions or other relationships. [0258] The user interface 2102 may provide access to numerous resources and design tools within the platform 100 and the data integration system 104. For example, the user interface 2102 may include a type designer data object modeling. Mamou also shows a template module that allows the user to custom build and store templates [0450]. 
Further, Mamou shows:
wherein configuring the common user interface to display the at least one visualization comprises: 
obtaining a subset of the information from the data store (Mamou: [0203]: The data transformation stage 308 may also organize target data into subsets known as datamarts or cubes for more highly tuned processing of data in certain analytical contexts. [0432]: A data de-duplication module 9200 may remove duplicate entries, rows, columns, tables, and databases from a data facility 112 or subset of a data facility 112. [0440]: A partitioning and repartitioning module 10000 may function as a portioning module 9900 with the added functionality of being able to recombine the original or transformed subsets. [0454]: A business metric creation module 11400 may allow for the creation of certain business metrics to be associated with a business or subset of a business); 
calculating values for the one or more metrics using the obtained subset of the information (Mamou: [0208], [0323]: which shows calculation of additional costs related to regulatory requirement metric, [0307]: In embodiments of the invention an administrator can define "metrics" that are calculated values created on top of the raw attribute values of the m-bean and can also define "monitors" that are monitoring the m-bean to react to changes to the m-bean attribute values or to changes to the calculated values of the metrics, [0397]: calculate various metrics, such as averages, weighted averages); and 
Regarding the claim limitations below:
“configuring the common user interface to display the calculated values for the one or more metrics in a format defined by the one or more analytics using an equipment or material filter selected for the one or more metrics.”
Based on applicants originally submitted specification (see [0040], [0044], [0049]-[0051], [0055]), it appears that in the specification, applicants are using the terms “metrics” and “analytics” interchangeably, so the differences between the two terms is unclear. As such, for the purposes of this office action, the “analytics” is understood as the data collected from the workflow analysis and the “metrics” is understood as the metric used from the workflow data to create a report. 
In light of the specification, Mamou shows the above limitation at least in [0256], Fig. 21: shows a graphical user interface 2102 whereby a data manager for a business enterprise may design a data integration job 1900.  In an embodiment, a graphical user interface 2102 may be presented to the user to facilitate setting up a data integration job.  The user interface may include a palate of tools 2106 including databases, transformation tools, targets, path identifiers, and other tools to be used by a user. [0257]: FIG. 22 shows another embodiment of a graphical user interface 2102 with which a data manager can design a data integration job 1900.  In an embodiment, a user may use the graphical user interface 2102 to select icons that represent data targets/sources, and to associate these icons with functions or other relationships. [0258] The user interface 2102 may provide access to numerous resources and design tools within the platform 100 and the data integration system 104. For example, the user interface 2102 may include a type designer data object modeling.

As per claims 3, 11 and 19: Mamou shows:
wherein the subset of the information is related to multiple ones of the multiple sources.
(Mamou: [0203]: The data transformation stage 308 may also organize target data into subsets known as datamarts or cubes for more highly tuned processing of data in certain analytical contexts. [0432]: A data de-duplication module 9200 may remove duplicate entries, rows, columns, tables, and databases from a data facility 112 or subset of a data facility 112. [0440]: A partitioning and repartitioning module 10000 may function as a portioning module 9900 with the added functionality of being able to recombine the original or transformed subsets. [0454]: A business metric creation module 11400 may allow for the creation of certain business metrics to be associated with a business or subset of a business).

As per claims 4, 12 and 20: Mamou shows:
wherein the one or more metrics and the one or more analytics are user-defined, the method further comprising ([0213]: A graphical user interface 1018 may be provided to set the transformation process up.  For example, the user may select a graphical representation of the mortgage database 1002 and a graphical representation of the property database 1012, and manipulate these representations 1002, 1012 into position within the interface 1018 using, e.g., conventional drag and drop operations.  Then the user may select a graphical representation of a row transformation process 1004 to prepare the rows for combination. [0244]: If the new tool 1302 is the first tool 1302, then the process 1500 may proceed to step 1504 where atomic data models are selected, using either the views required by the tool 1302, or any other finer-grained data model and format selected by a user): 
providing a second common user interface configured to display data and receive user input associated with defining the one or more user-defined metrics and analytics.
(Mamou: [0203]: The data transformation stage 308 may also organize target data into subsets known as datamarts or cubes for more highly tuned processing of data in certain analytical contexts. [0432]: A data de-duplication module 9200 may remove duplicate entries, rows, columns, tables, and databases from a data facility 112 or subset of a data facility 112. [0440]: A partitioning and repartitioning module 10000 may function as a portioning module 9900 with the added functionality of being able to recombine the original or transformed subsets. [0454]: A business metric creation module 11400 may allow for the creation of certain business metrics to be associated with a business or subset of a business. 
Mamou shows the above limitation at least in [0256], Fig. 21: shows a graphical user interface 2102 whereby a data manager for a business enterprise may design a data integration job 1900.  In an embodiment, a graphical user interface 2102 may be presented to the user to facilitate setting up a data integration job.  The user interface may include a palate of tools 2106 including databases, transformation tools, targets, path identifiers, and other tools to be used by a user. [0257]: FIG. 22 shows another embodiment of a graphical user interface 2102 with which a data manager can design a data integration job 1900.  In an embodiment, a user may use the graphical user interface 2102 to select icons that represent data targets/sources, and to associate these icons with functions or other relationships. [0258] The user interface 2102 may provide access to numerous resources and design tools within the platform 100 and the data integration system 104. For example, the user interface 2102 may include a type designer data object modeling. 
It should be noted that Mamou shows many different user interface options, as such, any one of the other options reads on “a second common user interface”.


As per claims 5 and 13: Mamou shows:
wherein the one or analytics comprise at least one of: 
a visualization of the one or more metrics over a period of time and at a requested interval using a time format associated with a time zone of a client machine, a comparison of planned values versus actual values for the one or more metrics, and a comparison of two or more plans or schedules associated with the one or more metrics (Mamou: [0307]: forecasting and market-basket analysis, [0345]: performance objectives and actual results, [0444]: the user can adjust her supply forecasts accordingly).

As per claims 6 and 14: Mamou shows:
wherein the common user interface is configured as a website or an application for a mobile device ([0199]: The interface systems 202 may include any device or program for communicating with the data integration system 104, such as a web browser operating on a laptop or desktop computer, a cell phone, a personal digital assistant ("PDA"), a networked platform and devices attached thereto, or any other device or system that might interface with the data integration system 104. [0304]: RTI services may offer a highly effective model for mobile computing applications where an enterprise benefits from having the user have up-to-date data.).

As per claims 7 and 15: Mamou shows:
wherein the multiple sources comprise two or more of: an actuals system, a scheduling system (Mamou: [0045], [0307], [0314], [0316]-[0318], [0349]), and an ERP system ([0309]).

As per claims 8 and 16: Mamou shows:
wherein the multiple functional domains comprise at least one of: production ([0045], [0276], [0444]) and distribution ([0316]-[0318], [0337], [0374], [0382]).


Response to Arguments
Applicants’ arguments are directed to amended claims. As such, applicants’ arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(DE 102012202802 A1) DIMITROV TODOR et al. This reference is concerned with evaluating proposed solutions (110) based on a current solution (116) or a user interaction, based on a fragment of the current solution, based on weight referred to a current point of time or multiple fragments of the proposed solution and/or based on a spacing of the proposed solution.  The proposed solution is selected based on a rating of the fragments of the current solution.  The fragments of the proposed solution are weighted based on a point of time of the user interaction performed concerning the fragment or the spacing of the fragment of the current point of time.  Independent claims are also included for the following: (1) a computer program product comprising a set of instructions to execute a method for selecting a proposed solution to a predetermined process by using different optimization methods (2) a computer system for selecting a proposed solution to a predetermined process by using different optimization methods.
NPL Reference:
Xu, Li Da. Enterprise Systems: State-of-the-Art and Future Trends. IEEE Transactions on Industrial Informatics (Volume: 7, Issue: 4, Page(s): 630-640). Dept. of Inf. Technol. & Decision Sci., Old Dominion Univ., Norfolk, VA, USA. (Year: 2012). This reference shows rapid advances in industrial information integration methods have spurred tremendous growth in the use of enterprise systems. Consequently, a variety of techniques have been used for probing enterprise systems. These techniques include business process management, workflow management, Enterprise Application Integration (EAI), Service-Oriented Architecture (SOA), grid computing, and others. Many applications require a combination of these techniques, which is giving rise to the emergence of enterprise systems. Development of the techniques has originated from different disciplines and has the potential to significantly improve the performance of enterprise systems. However, the lack of powerful tools still poses a major hindrance to exploiting the full potential of enterprise systems. In particular, formal methods and systems methods are crucial for modeling complex enterprise systems, which poses unique challenges. In this paper, we briefly survey the state of the art in the area of enterprise systems as they relate to industrial informatics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624